DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent # 10,613,505 and 10,801,384 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to a system, a method, and a non-transitory computer readable storage medium for an industrial facility safety comprising: a plurality of remote sensing device (RSDs), wherein each remote sensing device comprising a sensing unit; a processing unit; a communication unit; and alert unit a facility safety control system (FSCS), wherein the facility safety control system configured to collect safety data indicative of current condition of the industrial facility; determine, based on the current conditions a zone of interest within the industrial facility; collect, from the plurality of RSDs, second safety data indicative of second current conditions of the industrial facility; determine, based on the second safety data, second current conditions of the industrial facility; adjust, based on the second current conditions of the industrial facility, the zone of interest to define an adjusted zone of interest within the industrial facility; determine a safety alert associated with the adjusted zone of interest; determine one or more RSDs of the plurality of RSDs that are located within the adjusted zone of interest; and send, to the RSDs of the plurality of RSDs that are located within the adjusted zone of interest, the safety alert. The closest prior arts, Moore et al. (2007/0061266 A1), Hunter et al. (Pub # US 2003/0069002 A1), and Kanuylurthy et al. (Pub # US 2019/0318606 A1).  Moore et al. disclose a systems and methods including hardware, software and electronic service components and systems to provide large-scale, reliable, and secure foundations for distributed databases and content management systems combining unstructured and structured data, and allowing post-input reorganization to achieve a high degree of flexibility. Hunter et al. disclose a method for disseminating emergency notification content from an emergency originating source comprising: delivering the emergency notification content from the emergency originating source to at least one transmitting party; selecting a subset of users from among a set of users for dissemination of the emergency notification content based on the subject matter of the emergency notification content; and delivering the emergency notification content from the at least one transmitting party to a device corresponding to each user from the selected subset of users.  Kanukurthy et al. disclose a system includes a plurality of articles of personal protected equipment (PPE) that are each assigned to a particular worker wherein the system may also include a data hub that detects an input that initiates a broadcast of diagnostic self-check messages; identifies, in response to the input, each article of PPE of the plurality of articles of PPE; broadcasts, based on identifying each article of PPE, the diagnostic self-check messages to the respective articles of PPE, wherein each article of PPE receives its respective self-check message at its communication component; in response to receiving a set of diagnostic acknowledgement messages from one or more of the plurality of articles of PPE that have performed a diagnostic self-check, determines whether the set of diagnostic acknowledge messages satisfy one or more self-check criteria; and performs one or more operations based on whether the self-check criteria are satisfied.  The references either singularly or in combination fail to anticipate or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687